              Case 2:19-bk-22444-SK                   Doc 54 Filed 01/25/21 Entered 01/25/21 17:33:26                                      Desc
                                                       Main Document    Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address
    EDWARD M. WOLKOWITZ (STATE BAR NO. 68298)
    emw@lnbyb.com
    ANTHONY A. FRIEDMAN (STATE BAR NO. 201955)
    aaf@lnbyb.com
    LEVENE, NEALE, BENDER, YOO & BRILL, L.L.P.
    10250 Constellation Boulevard, Suite 1700
    Los Angeles, CA 90067
    Telephone: (310) 229-1234
    Facsimile: (310) 229-1244




         Individual appearing without an attorney
         Attorney for: Howard M. Ehrenberg, Ch 7Trustee

                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO.: 2:19-bk-22444 SK
                                                                                CHAPTER: 7
                                                                                       C
    CHRISTOPHER JASON WATERS,
                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion1):
                                                                                CHAPTER 7 TRUSTEE’S MOTION TO APPROVE
                                                                                COMPROMISE OF CONTROVERSY WITH KARYN
                                                                                LEVER AND DEBTOR CHRISTOPHER JASON WATERS



PLEASE TAKE NOTE that the order titled Order Granting Chapter 7 Trustee’s Motion to Approve Compromise of Controversy
with Karyn Lever and Debtor Christopher Jason Waters


was lodged on (date) 1/25/21 and is attached. This order relates to the motions, which are docket number 51




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:19-bk-22444-SK   Doc 54 Filed 01/25/21 Entered 01/25/21 17:33:26   Desc
                         Main Document    Page 2 of 6




                            EXHIBIT “A”
Case 2:19-bk-22444-SK     Doc 54 Filed 01/25/21 Entered 01/25/21 17:33:26           Desc
                           Main Document    Page 3 of 6


 1   EDWARD M. WOLKOWITZ (SBN 68298)
     emw@lnbyb.com
 2
     ANTHONY A. FRIEDMAN (SBN 201955)
 3
     aaf@lnbyb.com
     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 4   10250 Constellation Blvd., Suite 1700
     Los Angeles, California 90067
 5   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 6

 7
     Attorneys for Howard M. Ehrenberg, Chapter 7 Trustee
 8

 9                          UNITED STATES BANKRUPTCY COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
                                    LOS ANGELES DIVISION
12

13
     In re                                      )   Case No.: 2:19-bk-22444 SK
14                                              )
     CHRISTOPHER JASON WATERS,                  )   Chapter 7
15                                              )
                                                    ORDER GRANTING CHAPTER 7
                                Debtor.         )
16                                                  TRUSTEE’S MOTION TO APPROVE
                                                )
                                                    COMPROMISE OF CONTROVERSY
17                                              )
                                                    WITH KARYN LEVER AND DEBTOR
                                                )
                                                    CHRISTOPHER JASON WATERS
18                                              )
                                                )
19                                              )
                                                         [Federal Rule of Bankruptcy
                                                )
20                                                   Procedure 9019 and Local Bankruptcy
                                                )
                                                              Rule 9013-1(o)(1)]
21                                              )
                                                )
                                                            [No Hearing Required]
22                                              )
                                                )
23
                                                )
24
                                                )
                                                )
25                                              )
                                                )
26                                              )
                                                )
27

28
Case 2:19-bk-22444-SK       Doc 54 Filed 01/25/21 Entered 01/25/21 17:33:26                 Desc
                             Main Document    Page 4 of 6


 1          The Court having read and considered the “Notice of Motion and Chapter 7 Trustee’s
 2   Motion To Approve Compromise Of Controversy With Karyn Lever and Debtor Christopher
 3   Jason Waters” (the “Motion”) [Docket No. 51] filed by Howard M. Ehrenberg, Chapter 7 Trustee
 4   (the “Trustee”) for the bankruptcy estate of Christopher Jason Waters (the “Debtor”), pursuant to
 5   Rule 9019 of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule 9013-
 6   1(o)(1) for approval of the Settlement Agreement and Release (the “Agreement”) entered into by
 7   and between the Trustee, Karyn Lever (“Lever”) and the Debtor with regard to potential
 8   avoidance claims against Lever relating to the Debtor and Lever’s dissolution of marriage, marital
 9   settlement agreement and subsequent dissolution judgment obtained in the Superior Court of

10   California, County of Los Angeles, Pasadena Courthouse, the memorandum of points and
11   authorities, the declaration filed therewith, and the declaration of the Trustee’s counsel certifying
12   that he has not received any response, opposition or request for a hearing to the Motion, and good
13   cause appearing therefore,
14          IT IS HEREBY ORDERED:
15          1.      The Motion is GRANTED.
16          2.      The terms and conditions of the Agreement, attached as Exhibit “1” to the Motion,
17                  are approved.
18          3.      The Trustee, Lever and the Debtor are authorized to take any and all reasonable
19                  steps necessary to effectuate the Agreement.

20                                                  ###
21

22

23

24

25

26

27

28



                                                      2
Case 2:19-bk-22444-SK                Doc 54 Filed 01/25/21 Entered 01/25/21 17:33:26                                      Desc
                                      Main Document    Page 5 of 6

 1                                 PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.
 3
     A true and correct copy of the foregoing document entitled NOTICE OF LODGMENT OF ORDER IN
 4   BANKRUPTCY CASE in the manner stated below:

 5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 6   hyperlink to the document. On January 25, 2021, I checked the CM/ECF docket for this bankruptcy case
     or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
 7   to receive NEF transmission at the email addresses stated below:

 8       •     Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
               ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
 9       •     Anthony A Friedman aaf@lnbyb.com
         •     Ashley L Gjorgjeski efile@fivelakesagency.com
10       •     Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
         •     Craig C Lang clang@feldmanandassoc.com, mfeldman@feldmanandassoc.com
11       •     Edmond Richard McGuire ermlawgroupcmecf@gmail.com,R60691@notify.bestcase.com
         •     Arvind Nath Rawal arawal@americaninfosource.com
12       •     Ketan G Sawarkar ketan.sawarkar@americaninfosource.com
         •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
13       •     Jennifer H Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com
         •     Edward M Wolkowitz emw@lnbrb.com
14
     2. SERVED BY UNITED STATES MAIL: On January 25, 2021, I served the following persons and/or
15   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
16   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
17
     Christopher Jason Waters                                           Karyn Lever and Christopher Jason Waters
     1001 Fremont Ave., #3763                                           c/o E. Richard McGuire, Esq.
18   South Pasadena, CA 91030
                                                                        Shamrock Legal, APC
19                                                                      2828 Cochran St., Suite 350,
                                                                        Simi Valley, CA 93065
20
     RSN
21   Capital One Auto Finance
     AIS Portfolio Services, LP
22   Account: XXXXXXXXX1234
     4515 N Santa Fe Ave. Dept. APS
23   Oklahoma City, OK 73118

24                                                                           Service information continued on attached page

25   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
26   on January 25, 2021, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
27   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-22444-SK                Doc 54 Filed 01/25/21 Entered 01/25/21 17:33:26                                      Desc
                                      Main Document    Page 6 of 6

 1   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
 2
      January 25, 2021                        Lisa Masse                                /s/ Lisa Masse
 3    Date                                    Type Name                                 Signature

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
